DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/12/2021 has been entered. Claims 1-20 
are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Wakui et al. (Wakui et al. – 11,101,568; herein after referred to as “Wakui”).
Regarding claim 1, Wakui discloses a cellular antenna structure in a vehicle, the cellular antenna structure comprising (Wakui, figure 4, col. 1, lines 5-20 - vehicle equipped with antenna, cellular based technology CV2X): 
a ground plane configured to follow a slope of a spoiler chassis, the spoiler chassis being a portion of the vehicle covered by a spoiler (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane);
a cellular antenna orthogonal to the ground plane and electrically connected to the ground plane; and a structural support affixed to the ground plane and configured to maintain a fixed position of the cellular antenna orthogonal to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane).  
Regarding claim 2, Wakui discloses the cellular antenna structure according to claim 1, wherein the cellular antenna is shaped to fit completely within a volume defined by the spoiler (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane).  
Regarding claim 3, Wakui discloses the cellular antenna structure according to claim 2, wherein the cellular antenna is shaped as a plate with one or more bends (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane).  
Regarding claim 4, Wakui discloses the cellular antenna structure according to claim 1, wherein every dimension of the cellular antenna is less than a wavelength corresponding with a lowest operating frequency of the cellular antenna (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane).  
Regarding claim 5, Wakui discloses the cellular antenna structure according to claim 4, wherein every dimension of the cellular antenna is less than a quarter of the wavelength corresponding with the lowest operating frequency of the cellular antenna (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 6, Wakui discloses the cellular antenna structure according to claim 1, further comprising a metal carrier between the spoiler chassis and the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 7, Wakui discloses the cellular antenna structure according to claim 6, wherein the metal carrier is electrically connected to the spoiler chassis and is affixed to the spoiler chassis (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 8, Wakui discloses the cellular antenna structure according to claim 6, wherein the metal carrier is electrically connected to the ground plane and is affixed to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 9, Wakui discloses the cellular antenna structure according to claim 6, wherein the metal carrier includes an opening to connect a cable from the vehicle to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 11, Wakui discloses a method of fabricating a cellular antenna structure for a vehicle, the method comprising: fabricating a ground plane configured to follow a slope of a spoiler chassis, the spoiler chassis being a portion of the vehicle covered by a spoiler; affixing a cellular antenna orthogonal to the ground plane and electrically connected to the ground plane; and affixing a structural support to the ground plane to maintain a fixed position of the cellular antenna orthogonal to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 12. The method according to claim 11, further comprising shaping the cellular antenna to fit completely within a volume defined by the spoiler (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 13, Wakui discloses the method according to claim 12, wherein the shaping includes shaping the cellular antenna as a plate with one or more bends (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 14, Wakui discloses the method according to claim 11, further comprising sizing the cellular antenna such that every dimension of the cellular antenna is less than a wavelength corresponding with a lowest operating frequency of the cellular antenna (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 15, Wakui discloses the method according to claim 14, wherein the sizing includes sizing every dimension of the cellular antenna to be less than a quarter of the wavelength corresponding with the lowest operating frequency of the cellular antenna (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 16, Wakui discloses the method according to claim 11, further comprising affixing a metal carrier to the ground plane, the metal carrier being configured to be disposed between the spoiler chassis and the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 17, Wakui discloses the method according to claim 16, further comprising configuring the metal carrier to be electrically connected to the spoiler chassis and affixed to the spoiler chassis (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 18, Wakui discloses the method according to claim 16, further comprising configuring the metal carrier to be electrically connected to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Regarding claim 19, Wakui discloses the method according to claim 16, further comprising fabricating the metal carrier with an opening to connect a cable from the vehicle to the ground plane (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakui et al. (Wakui et al. – 11,101,568; herein after referred to as “Wakui”) in view of Hache (Hache  – 8,622,458).
Regarding claims 10 and 20, see the discussions regarding claim 1 in view of Wakui (Wakui; col. 4, lines 10-68 – antenna assemblies may be mounted on the side, front, rear,  top, spoiler, bumper, mirror, etc., col. 5, figures 1, 2, 3  – ground plane 12, antenna 5 perpendicular to the ground plane 2, support structure for mounting the antenna 5 in the fixed position respective to the ground plane; col. 4, lines 66-68, col. 5, lines 1-10 – distance 5D less than 1/2 of wavelength, the distance 5D can be measured in vertical direction 25 as show in figure 1, distance 5D ≤ ½ ʎ ∝ Lmax ∝ 1/f, thus as frequency is inversely proportional to length of the antenna, the highest distance 5D and antenna length would correspond to the lowest frequency of the antenna; col. 4, lines 10-22, operating frequency band from 5.85 – 5.925 GHz for V2X antennas). 
The claim differs in calling for the cellular antenna structure according to claim 1, wherein the structural support is plastic.  
However, this claimed limitation is not new. Reference to Hache is cited as an evidence showing the conventionality of plastic antenna supports for mounting antenna in tailgate structure such as a spoiler (Hache, figures 1-2; col. 3-4 – plastic tailgate structure of a vehicle for mounting antennas). 
In view of Hache’s teachings, it would have been obvious to incorporate plastic antenna supports in the antenna assembly as taught by Wakui. The modification allows the antenna element to be mounted in a housing without interferences. Further, the plastic support elements are easily shaped and molded to conform with the shape of the spoiler and thus would be well within the skill levels and expectations of an ordinary skilled artisan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876